Conviction for selling intoxicating liquor, to-wit: whisky, in a dry area; punishment, a fine of $100.00. *Page 555 
This is a companion case to that of W. B. Baker v. State, No. 18,666, in which this court on June 2, 1937, handed down an opinion withdrawing the former opinion of reversal and affirming the judgment. This case in all respects is similar to the one mentioned. For the reasons given in the opinion in cause No. 18,666, Baker v. State (page 527 of this volume), the State's motion for rehearing is granted, the former opinion of reversal herein is withdrawn, and the judgment of the trial court is now affirmed.
Affirmed.